              Case 1:20-cv-10699-IT Document 12 Filed 04/08/20 Page 1 of 1



NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 MARK PLINIO,

                     Plaintiff,
                                                               Civ. No. 20-440
         v.                                                    ORDER

 AMAZON.COM SERVICES, INC. d/b/a
 WHOLE FOODS MARKET et al.,

                     Defendants.

THOMPSON, U.S.D.J.

        For the reasons set forth in this Court’s Opinion on this same day,

        IT IS, on this 8th day of April, 2020,

        ORDERED that the Motion to Transfer (ECF No. 5) filed by Defendants Amazon.Com

Services, Inc. d/b/a Whole Foods Market and Whole Foods Market Group, Inc. is GRANTED;

and it is further

        ORDERED that this action shall be transferred to the United States District Court for the

District of Massachusetts; and it is further

        ORDERED that the Clerk of the Court shall CLOSE this case.



                                                             /s/ Anne E. Thompson
                                                             ANNE E. THOMPSON, U.S.D.J.




                                                 1
